Citation Nr: 0120779	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bladder cancer 
secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1969 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 


FINDINGS OF FACT

1.  Cancer of the bladder is unrelated to exposure to Agent 
Orange.  

2.  Cancer of the bladder was not present within one year of 
the veteran's separation from service and did not otherwise 
have its onset in service.  


CONCLUSION OF LAW

Cancer of the bladder was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1994, the veteran complained of back pain and bloody 
urine, and a July 1994 entry in treatment records documents a 
voiding defect in the bladder.  In October 1994 smear and 
cytospin revealed individual enlarged transitional cells with 
enlarged hyperchromatic nulcei consistent with transitional 
cell carcinoma.  Bladder biopsies in December 1994 confirmed 
the diagnosis of papillary transitional cell carcinoma.  The 
veteran underwent multiple transurethral resections, and, 
apparently in March 1995, the veteran underwent a radical 
cystectomy.  A March 1995 pathological report again revealed 
transitional cell carcinoma.  

The veteran maintains that cancer of the bladder is the 
result of Agent Orange exposure in service.  Service 
connection may be granted for a disease or injury incurred in 
or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A number of diseases, including malignant tumors, 
are presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection is presumed for a number 
of diseases, including chloracne and certain malignancies, 
arising in veterans who have been determined to have been 
exposed to certain herbicide agents.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.3.07(a)(6); 3.309(e).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  See McCartt v. West, 12 Vet. 
App. 164 (1999).

Cancer of the bladder, however, does not fall among the list 
of those diseases for which service connection based upon 
exposure to Agent Orange is presumed.  See 38 C.F.R. 
§ 3.309(e).  The inclusion of certain diseases, as opposed to 
others, within this list reflects a determination by the 
Secretary of Veterans Affairs (Secretary), based on sound 
medical evidence, that there exits a positive association 
between (A) the occurrence of those diseases in humans and 
(B) the exposure of humans to an herbicide agent.  
38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 41368-41371 (1996).  
Moreover, the Secretary, under the authority granted by the 
Agent Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a number of diseases, including 
bladder cancer and any condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  61 Fed.Reg. 41442-41449 (1996).

Although the veteran is not precluded from proving, through 
competent evidence, that his cancer is related to exposure to 
Agent Orange, McCartt, 12 Vet. App. at 167.  the claims file 
does not reveal the presence of any medical evidence linking 
the veteran's bladder cancer to Agent Orange exposure.  
Instead, in January 1995, the veteran underwent a VA 
examination that resulted in an impression of transitional 
carcinoma of the urinary bladder.  The examiner concluded 
that he was unaware that Agent Orange had been implicated in 
transitional carcinoma of the bladder.  The examination 
report, thus, reflects a determination that the veteran's 
bladder cancer cannot be traced to Agent Orange exposure.  
The Board, therefore, concludes that the veteran's cancer of 
the bladder is not related to Agent Orange exposure.  

The Board further observes that service medical records 
contain no reference to cancer or to a disorder of the 
bladder.  During a separation examination in August 1970, the 
veteran's genitourinary system reportedly was normal.  There 
is no medical evidence of cancer within a year of the 
veteran's separation from service.  Given the many years 
after service that cancer was diagnosed, the normal 
genitourinary examination during the veteran's separation 
from service, and the lack of any reported symptomatology 
dating to service or other factors that might raise some 
question as to whether cancer had its onset in service, the 
Board concludes that cancer was not present within one year 
of the veteran's separation from service and did not 
otherwise have its onset in service. 

The Board does not address in this opinion whether cancer of 
the bladder is secondary to cigarette smoking.  The RO 
addressed that issue separately in an August 1998 opinion, 
which the veteran failed to appeal.  That issue is not now 
before the Board and is not the subject of this opinion.  

The Board further observes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
considered it duties under the VCAA and fulfilled the VA's 
duties thereunder.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The RO 
notified the veteran in a February 2001 letter of the changes 
in law created by the VCAA.  The RO also notified the veteran 
both in that letter and in the statement of the case of the 
type of evidence needed to substantiate his claim.  As noted 
above, in January 1995, the RO afforded the veteran a VA 
examination during which the VA examiner offered an opinion 
concerning the etiological relationship between bladder 
cancer and Agent Orange exposure.  Furthermore, as explained 
in greater detail below, the VA has obtained all pertinent 
treatment records identified by the veteran.  

The Board recognizes that the veteran offered testimony that 
additional records of VA treatment may exist that have not 
been obtained.  During a hearing in May 2001 the veteran 
reported having recently undergone a computed tomography (CT) 
scan.  In addition, although a March 1995 pathological report 
appears to have been associated with the claims file, a 
surgical report of the cystectomy apparently performed at 
that time does not appear in the claims file.  

The Board is cognizant of the Court's holding in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), which requires the Board 
to obtain all pertinent VA records of treatment.  Taken to 
its extreme, however, the holding in that case would render 
it impossible to achieve finality in any case in which the 
veteran were to receive ongoing treatment for a disorder 
under consideration.  

Notwithstanding the contention of the veteran's 
representative during the May 2001 hearing that the report of 
the CT scan might be of interest to the Board, neither the 
veteran nor the representative have articulated any reason to 
believe that such records would contain evidence that would 
having bearing on the material issue at controversy in this 
case: whether the veteran's disorder either had its onset in 
service or is related to Agent Orange exposure in service.  
The Board has no reason to believe that the results of a 
relatively recent abdominal CT scan would shed any light upon 
this issue, particularly in light of the fact that the 
veteran has not suggested that a VA medical professional has 
informed him that his bladder cancer is related to Agent 
Orange exposure.  Similarly, there is no reason to believe 
that the surgical report pertaining to the veteran's 
cystectomy contains additional information that is probative 
to the issue at hand.  The Board concludes, therefore, that 
any records that have not been obtained do not contain 
additional, pertinent evidence.  All necessary development 
has been completed, and this case is ready for review by the 
Board.  Because the veteran's bladder cancer is unrelated to 
Agent Orange exposure and did not have its onset in service, 
service connection for that disorder must be denied.  


ORDER

The appeal is denied.  


REMAND

In April 1998, the RO notified the veteran of the severance 
of service connection for prostate cancer.  In July 1998, the 
representative submitted a written statement to the RO that 
disagreed with the severance of service connection for 
prostate cancer.  The claims file does not reflect that the 
RO has provided the veteran with a statement of the case 
addressing this issue.  See 38 C.F.R. § 19.26.  The Court has 
made it clear that the proper course of action is to remand 
the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case with respect to the issue of 
severance of service connection for 
prostate cancer.  

The veteran is hereby advised of the need to file a timely 
substantive appeal if he wishes to complete an appeal from 
that determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



